Per Curiam.
The plaintiff had a verdict on the trial which, upon motion of defendant’s attorney, was set aside by the trial justice and the complaint dismissed on reserved motions. We think there was a question of fact to be submitted to the jury, but as the record indicates that the verdict was against the weight of the evidence and the trial justice seems to have so stated in considering the motion to set the verdict aside, before passing upon the reserved motions, we do not reinstate the verdict but grant a new trial. Van Burk, P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ., concur. Judgment and order reversed on the law and new trial granted, with costs to the appellant to abide the event.